133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lonnie D. SNELLING, Appellant,v.STATE of Missouri, Indispensible Party;  Kathianne KnaupCrane, Judge;  Lawrence Crahan, Judge;  Gerald M. Smith,Judge;  Mary Rhodes Russell, Judge;  King Dodge, Inc.;  LouFusz Dodge Co.;  Mary Elizabeth Dorsey, Attorney;  Thomas J.Kelly, Staff Attorney;  Stephen P. McGlynn, Attorney;McGlynn and McGlynn;  Deeba, Sauter & Herd;  James R.Reinhard, Judge, officially and individually;  Thad F.Niemira, Judge, officially and individually;  Brendan Ryan,Judge;  St. Louis City Board of Education, its members intheir official capacity;  Curtis, Oetting, Heinz, Garrett &Soule, P.C.;  Elizabeth W. Lane;  Lewis Rice & FingershP.C.;  John R. Esnner;  J. Patrick Chassaing;  Carl Lumley;Queen Ester Stephenson;  Green, Schaaf & Margo, P.C.;Joseph D. Jacobson;  Housing Authority, of St. Louis County;John F. Kintz, Judge;  Robert S. Cohen, Judge;  Larry L.Kendrick, Judge;  Margaret M. Nolan, Retired;  Robert LeeCampbell, Judge;  Phillip J. Sweeney, Judge;  Carl R.Gaertner, Judge;  James A. Pudlowski, Judge;  Ronnie L.White, Judge;  Paul J. Simon, Judge;  Mary K. Hoff, Judge;Gary Gaertner, Judge;  Stanley A. Grimm, Judge;  James R.Dowd, Judge;  Charles P. Poplstein;  Diane M. Hoelzl,Attorney;  Thompson Coburn;  Chrysler Motors Corporation;Nelson G. Wolff, Attorney;  Lashly & Baer;  Masonic Home, ofMissouri;  Kathy Chestnut, Attorney;  Adrian P. Sulser,Attorney;  Evans & Dixon;  Active Business Liquidations;Maureen Jaggard, Clerk;  John P. Mahoney, Vice-President;Eddie G. Davis, Secretary;  David Mahan, Superintendent;Earl E. Nance, Jr., President, Appellees.
No. 97-1735EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 18, 1997.Filed:  December 19, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Lonnie D. Snelling appeals the district court's orders denying Snelling's recusal motion and dismissing his second amended complaint under Federal Rule of Civil Procedure 41(b).  The dismissal was based on Snelling's failure to comply with the district court's earlier order directing him to file an amended pleading in compliance with Federal Rule of Civil Procedure 8(a)(2) or risk dismissal.  Having carefullyreviewed the record and the parties' briefs, we conclude the district court did not abuse its discretion.  See Pope v. Federal Express Corp., 974 F.2d 982, 985 (8th Cir.1992) (concerning recusal motions);  Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir.1988) (concerning Rule 41(b) dismissals for failure to comply with Rule 8), cert. denied, 488 U.S. 1023 (1989).  We thus affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
We deny as moot the motion of certain appellees to dismiss this appeal, and we deny all other pending motions.


3
A true copy.